AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

T|FFANY TOTH GRAY; ALYSSA NOBR|GA;
CAR|SSA ROSAR|O; HEATHER RAE YOUN_G;
K|MBERLY COZZENS; LlNA POSADA; JAlME

EDMONDSON LONGOR|A; LUCY PlNDER; et al

 

Plaintijj'(s)
V.

FLORIDA BEVERAGE CORPORAT|ON d/b/a
RACHEL’S NORTH MEN'S CLUB AND
STEAKHOUSE d/b/a RACHEL’S NORTH d/b/a
RACHEL’S CASSELBERRY

civil Action No. ill "l K'U\/` l_nq`@ KL' V\ z 1459/3

 

V\./\./\/\/\/\/\/\/VVV

Defendant(s)

SUMMONS IN A CIVIL ACTION

T 1 D d ' d dd k
° ( efe" “'" s "“'"e“" a ms) FLoRlDA BEVERAGE coRPoRATloN d/b/a RACHEL's NORTH MEN's cLuB AND

STEAKHOUSE d/b/a RACHEL’S NORTH d/b/a RACHEL’S CASSELBERRY
c/o Lawrence Wa|ters, Registered Agent

195 West Pine Avenue

Longwood, Florida 32750

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,

whose name and address are:
THE CASAS LAW F|RM, P.C.

Bricke|| Bayview Center
80 S. W. 8th Street, Suite 2000
Miami, FL 33130

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COUR
Date: lD" z' ij (\Qq/‘/&/

Signature ler'k or Deputy Clerk

